Citation Nr: 1715155	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right ankle sprain with arthritis since April 2, 2012.

2.  Entitlement to a rating in excess of 20 percent for residuals of left ankle sprain with arthritis since April 2, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Board remanded the claims for additional development.  Subsequently, in a July 2013 decision, the Board denied ratings in excess of 10 percent prior to April 2, 2012, and awarded ratings of 20 percent but no greater, from April 2, 2012, forward, for the right and left ankle disabilities.

The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2014 Order, the Court granted a May 2014 Joint Motion for Partial Remand (JMPR), vacating the part of the Board's decision denying ratings in excess of 20 percent since April 2, 2012 for the right and left ankle disabilities and remanding these claims to the Board for further development and readjudication in compliance with the JMPR.

In September 2014, February 2015, and April 2016, the Board remanded the claims for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary.  

The September 2014 remand directed the AOJ to provide the Veteran with an examination.  Based on the JMPR's requirement to reconcile inconsistencies within a prior examination, the examiner was directed to discuss whether the Veteran has ankylosis of the ankles, and, if so, describe the severity and nature of the ankylosis.  

In October 2014, the Veteran was afforded a VA examination.  However, the VA examiner's October 2014 opinion that the Veteran did not have ankyloses relied, in part, on March 2007 X-rays that had not been associated with the claims file.  Additionally, a letter from the Veteran's primary care physician, Dr. C.R., opining that the Veteran had ankylosis was not available at the time of the VA examiner's review.  Additionally, Dr. C.R.'s letter referenced "xrays done in the past," in forming an opinion that the Veteran did have ankylosis, but did not specify which X-rays.  Therefore, a February 2015 remand was required to, among other things, attempt to locate and incorporate into the record the March 2007 X-ray report and seek clarification from Dr. C.R. as to which X-rays his letter referred.

Though the other directives in the February 2015 remand were accomplished, no request was sent to Dr. C.R. asking him to provide clarification.  Therefore, the Board remanded the claim again in April 2016.  In response, the AOJ sent the Veteran a letter explaining that clarification from Dr. C.R. was still needed, and he was asked to fill out and sign the VA Form 21-4142, authorizing VA to obtain records on the Veteran's behalf.  This letter does not comply with the 2016 remand directive to reach out to Dr. C.R. directly for clarification of his prior opinion, and to only seek assistance from the Veteran if additional pertinent evidence not already of record was identified.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand).  As such, another remand is required.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Send a letter directly to Dr. C.R. asking for clarification of his May 2014 letter.  Specifically, the doctor is to be asked which X-rays or studies indicate ankylosis of the ankles.  If a response is received and identifies evidence not already associated with the file, only then contact the Veteran for assistance in obtaining the missing evidence.  If the requested records are unavailable, the Veteran should be notified of the same.

3.  If a response from Dr. C.R. is received, or any other relevant evidence obtained, forward the claims file to the January 2016 VA examiner to address whether his conclusion reached regarding the presence of ankylosis has changed.  Please request that the examiner provide a robust rationale for any conclusion in this regard.

4.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

